
	
		I
		111th CONGRESS
		2d Session
		H. R. 5714
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Doggett (for
			 himself, Mr. Sam Johnson of Texas,
			 Mr. Blumenauer,
			 Mr. Wilson of Ohio,
			 Ms. Kilroy,
			 Mr. Gene Green of Texas,
			 Mr. Hill, Mrs. Kirkpatrick of Arizona,
			 Mr. Stark,
			 Mr. Gonzalez,
			 Mr. Gordon of Tennessee,
			 Ms. Hirono,
			 Mr. Camp, Mr. Herger, Mr.
			 Brady of Texas, Ms.
			 Schakowsky, Ms. Eddie Bernice Johnson
			 of Texas, Mr. Moran of
			 Virginia, Mr. Linder,
			 Mr. McDermott, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the inclusion of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Identity Theft Prevention Act
			 of 2010.
		2.Prohibition of
			 inclusion of social security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)), as amended by section 1414(a)(2) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended by adding
			 at the end the following new clause:
				
					(xi)The Secretary of
				Health and Human Services, in consultation with the Commissioner of Social
				Security, shall establish cost-effective procedures to ensure that a social
				security account number (or any derivative thereof) is not displayed, coded, or
				embedded on the Medicare card issued to an individual who is entitled to
				benefits under part A of title XVIII or enrolled under part B of title XVIII
				and that any other identifier displayed on such card is easily identifiable as
				not being the social security account number (or a derivative
				thereof).
					.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall apply with
			 respect to Medicare cards issued on and after an effective date specified by
			 the Secretary of Health and Human Services, but in no case shall such effective
			 date be later than the date that is 24 months after the date adequate funding
			 is provided pursuant to subsection (d)(2).
				(2)ReissuanceSubject
			 to subsection (d)(2), in the case of individuals who have been issued such
			 cards before such date, the Secretary of Health and Human Services—
					(A)shall provide for
			 the reissuance for such individuals of such a card that complies with such
			 amendment not later than 3 years after the effective date specified under
			 paragraph (1); and
					(B)may permit such
			 individuals to apply for the reissuance of such a card that complies with such
			 amendment before the date of reissuance otherwise provided under subparagraph
			 (A) in such exceptional circumstances as the Secretary may specify.
					(c)Outreach
			 programSubject to subsection (d)(2), the Secretary of Health and
			 Human Services, in consultation with the Commissioner of Social Security, shall
			 conduct an outreach program to Medicare beneficiaries and providers about the
			 new Medicare card provided under this section.
			(d)Report to
			 Congress and limitations on effective date
				(1)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, acting through the Administrator of the Centers
			 for Medicare & Medicaid Services and in consultation with the Commissioner
			 of Social Security, shall submit to Congress a report that includes detailed
			 options regarding the implementation of this section, including line-item
			 estimates of and justifications for the costs associated with such options and
			 estimates of timeframes for each stage of implementation. In recommending such
			 options, the Secretary shall take into consideration, among other factors,
			 cost-effectiveness and beneficiary outreach and education.
				(2)Limitation;
			 modification of deadlinesWith respect to the amendment made by
			 subsection (a), and the requirements of subsections (b) and (c)—
					(A)such amendment and
			 requirements shall not apply until adequate funding is appropriated pursuant to
			 paragraph (3) to implement the provisions of this section, as determined by
			 Congress; and
					(B)any deadlines
			 otherwise established under this section for such amendment and requirements
			 are contingent upon the receipt of adequate funding (as determined in
			 subparagraph (A)) for such implementation.
					The previous
			 sentence shall not affect the timely submission of the report required under
			 paragraph (1).(3)Authorization of
			 appropriations
					(A)In
			 generalIn addition to any amounts made available to the
			 Secretary of Health and Human Services for the Program Management Account of
			 the Centers for Medicare & Medicaid Services for administrative expenses
			 and to the Commissioner of Social Security for administrative expenses, and
			 subject to subparagraph (B), taking into consideration the report submitted
			 under paragraph (1), there are authorized to be appropriated such sums as are
			 necessary to carry out the previous subsections of this section, including
			 section 205(c)(2)(C)(xi) of the Social Security Act, as added by subsection
			 (a), for each of the five fiscal years beginning after the date of submittal of
			 the report under paragraph (1).
					(B)LimitationSuch
			 funds are not authorized to be appropriated until after receipt of the report
			 provided under paragraph (1).
					
